PER CURIAM: *
Court-appointed counsel for Theodoro Candia-Silva has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Candia-Silva has not responded to counsel’s motion. Our independent review of the brief, the supplemental letter brief, and *581the record discloses no nonfrivolous issue in this appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.